      Case 2:16-cv-00057-RCL-WC Document 58 Filed 10/02/18 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION


                                           )
BRAZIL RUDOLPH,TITO WILLIAMS, )
and EVELYN BROWN,individually and )
for a class of similarly situated persons, )
                                           )
        Plaintiffs,                        )      CASE NO: 2:16-cv-57
                                           )
        vs.                                )
                                           )
THE CITY OF MONTGOMERY,                    )
ALABAMA,et al.,                            )
                                           )
        Defendants.                        )
                                           )


                                          ORDER

       Upon consideration of defendants' Motion at ECF 57,the Court will GRANT defendants'

request for additional time to respond to the pending motions at ECF 50 through 56. Defendants

will have until October 25,2018 to respond.


SO ORDERED.

Date: /0(2.,//r                                                             c. '1
                                                                                ,--1.61.714_
                                                                          Royce C. Lamberth
                                                                  United States District Court
